               IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                CIVIL ACTION NO. 3:19-CV-611-RJC-DCK

 SYMCON, INC.,                                  )
                                                )
                     Plaintiff,                 )
                                                )
                      v.                        )
                                                )      JOINT PROTECTIVE ORDER
 FIREMEN’S INSURANCE COMPANY                    )
 OF WASHINGTON, D.C.,                           )
                                                )
                     Defendant.                 )
                                                )

      Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, the parties,

Plaintiff, Symcon, Inc. (“Symcon” or “Plaintiff”), and Defendant, Firemen’s Insurance

Company of Washington, D.C. (“Firemen’s” or “Defendant”), by and through their

attorneys, agree as follows:

      1.     This Order governs the handling and disclosure of all materials

produced, given, made available for inspection and copying, exchanged, or filed herein

by any party or witness during discovery and other pre-trial proceedings in this action

(which includes but is not limited to all claims against all parties, including third

party claims, and mediation, arbitration, or other alternative dispute resolution

processes) designated as and/or defined as “CONFIDENTIAL INFORMATION.”

      “CONFIDENTIAL INFORMATION” as used herein means:

      a.     Information of a commercially private, sensitive, or confidential nature

relating to the financial and other aspects of a party’s business;




     Case 3:19-cv-00611-RJC-DCK Document 22 Filed 11/10/20 Page 1 of 10
       b.     information which is not generally or publicly disclosed by the party;

and

       c.     information the disclosure of which the party or the party’s counsel

believes would subject the party to annoyance, embarrassment, oppression, or undue

burden or expense.

       2.     Definitions.

              (a)    “Document” means all writings, drawings, graphs, charts,

recordings, computer disks and tapes, audiotapes, videotapes, and any other

documents as defined in Rule 34 of the North Carolina Rules of Civil Procedure.


              (b)    “Material” means any document, any answer to any interrogatory

or other discovery request in this action, any portion of any deposition (including

deposition exhibits) in this action, and any other information produced, given, or filed

in this action.


       3.     Designation of Confidential Material.       Designation of material as

CONFIDENTIAL INFORMATION shall be made as follows:

              (a)    In the case of electronically produced documents, by writing,
                     typing or stamping on the CD/DVD or flash drive containing the
                     documents the word “CONFIDENTIAL” or by stating
                     “CONFIDENTIAL” in the folder or file name;

              (b)    In the case of all other documents, by writing, typing, or stamping
                     on the face of such document the legend “CONFIDENTIAL” (or in
                     the case of an original, by notifying the reviewing party of the
                     confidential nature of the document);

              (c)    In the case of discovery responses, by responding separately to
                     the requests which elicit confidential information and by writing,
                     typing or stamping on each such page of such separate responses,
                     or on the title or cover page, the legend “CONFIDENTIAL”; and


                                     2
      Case 3:19-cv-00611-RJC-DCK Document 22 Filed 11/10/20 Page 2 of 10
             (d)     In the case of deposition questions, either by (i) designating the
                     question asked or the testimony given, at the time asked and/or
                     given, as Confidential, (if the confidential portion of a transcript
                     cannot be conveniently segregated then the entire transcript or
                     pleading shall be deemed confidential), or (ii) by giving notice in
                     writing to the reporter and counsel of record for all parties within
                     thirty (30) days after receipt of the transcript of the portions
                     containing Confidential Information, in which event all counsel
                     shall appropriately mark their copies of the transcript.

      4.     Any party who produces CONFIDENTIAL INFORMATION as defined

in this Order or who designates material as CONFIDENTIAL INFORMATION as set

forth in this Paragraph 3 shall be referred to as the “Designating Party.” Any party

who seeks to disclose to another person any material designated as CONFIDENTIAL

INFORMATION pursuant to this Order shall be referred to as the “Disclosing Party.”

      5.     Agreement on Use of Confidential Information. All CONFIDENTIAL

INFORMATION, as defined and/or designated in accordance with this Order, shall

be used solely in the prosecution or defense of this action, and shall not be used or

disclosed by any person for any other purpose.

      6.     Scope of Permitted Disclosure. Except by agreement or upon further

order of the Court, CONFIDENTIAL INFORMATION shall be disclosed only to the

following persons:

             (a)     The named parties to this action and the officers, directors, and
                     employees of the named parties who are participating in the
                     prosecution or defense of this action (including but not limited to
                     any mediation, arbitration, or any other settlement process and
                     appeals), or who otherwise have a need to know of the
                     Confidential Information for purposes of the lawsuit;

             (b)     Counsel for the parties to this litigation, including firm attorneys,
                     paralegals, and office staff, as well as personal, in-house and/or


                                    3
     Case 3:19-cv-00611-RJC-DCK Document 22 Filed 11/10/20 Page 3 of 10
                     general counsel for the parties, their firm attorneys, office
                     associates, paralegals and office staff;

             (c)     Claims representative(s) and carrier(s) for the parties, including
                     their attorneys;

             (d)     Independent consultants and experts consulted by or assisting a
                     party in this action so long as the party who retains such experts
                     or consultants complies with all requirements set forth in
                     Paragraph 7;

             (e)     A deponent, witness, or potential witness whom a party or a
                     party’s counsel in good faith believes may have information
                     relevant to this action, not covered under Section (a), where the
                     Confidential Information is related to the questions asked to or
                     the testimony of such deponent or witness;

             (f)     Court reporters, the Court, the staff of the Court, and mediators;
                     and

             (g)     Any other person or entity to whom the parties agree in writing,
                     or whom the Court directs, shall have access to such information.

      7.     Conditions of Disclosure.      Prior to disclosure of CONFIDENTIAL

INFORMATION to any person set forth in Paragraphs 6(d) of this Order, the

Disclosing   Party    shall   inform   such   person    that   the   CONFIDENTIAL

INFORMATION shall be used for the purposes of the prosecution or defense of this

action only and require said person to agree to be bound by the terms of this Order

by executing Exhibit A.

      8.     Conditions of Other Disclosure.      If a party desires to disclose any

CONFIDENTIAL INFORMATION to any person not described in Paragraph 6 of this

Order, counsel for the Disclosing Party shall inform, in writing, counsel for the

Designating Party at least seven (7) business days in advance of such disclosure (or

such other time as agreed to by the parties in writing) of the intent so to disclose,


                                    4
     Case 3:19-cv-00611-RJC-DCK Document 22 Filed 11/10/20 Page 4 of 10
including a general description of the materials to be disclosed, the designation given

to such material, and the name and address of the person to whom the disclosure is

to be made. If the Designating Party gives notice of objection to such disclosure

within the prescribed seven (7) day period, such objection must be resolved by the

Court before the disclosure may be made. In the event of any such objection, the

Disclosing Party shall bear the burden of moving for resolution of the dispute by the

Court in accordance with the procedure set forth in Paragraph 9 of this Order.

      9.     Objection Procedure.      Neither the designation by a party of any

document, information, or deposition testimony as “CONFIDENTIAL” hereunder,

nor its receipt by any other party, shall constitute a concession that the document,

information, or deposition testimony is appropriately designated.           If any party

disagrees with a designation of any document or information as “CONFIDENTIAL,”

that party (the “Objecting Party”) may, at any time prior to two weeks before the close

of discovery, provide written notice of its objection to the designating person or entity,

specifying the materials that are the subject of the objection. The parties shall confer

in good faith in an effort to resolve the objection. If no resolution can be reached

within a reasonable amount of time, the Objecting Party may move the Court for an

Order that such material not be so designated. The Designating Party shall bear the

burden of showing good cause for the designation under Rule 26(c) of the North

Carolina Rules of Civil Procedure and this Order. During the period between the

initial designation of the material by the Designating Party and the Court’s




                                    5
     Case 3:19-cv-00611-RJC-DCK Document 22 Filed 11/10/20 Page 5 of 10
determination of the Objecting Party’s motion, such material shall be treated like any

other material so designated.

      10.    Filing with Court. A party that intends to file with the Court pleadings

or other papers containing or referring to Confidential Information shall take all

reasonable steps to have such matter filed under seal. The parties shall take such

steps as are reasonably necessary to ensure that the papers or relevant portions, as

the Court may order, shall be filed in sealed envelopes or other appropriate sealed

enclosures on which shall be endorsed the title to the action, the words "Confidential".

      11.    Nothing in this Order shall prohibit disclosure of a document which has

been designated CONFIDENTIAL INFORMATION to the author of such document

or any person(s) who received such document.

      12.    The production or disclosure pursuant to the terms of this Order of

CONFIDENTIAL INFORMATION by a person shall not waive or prejudice the right

of that person to object to the production or admissibility of the same documents,

material or information in this or any other action.

      13.    This Order is concerned only with procedures for the disclosure and use

of CONFIDENTIAL INFORMATION during the pretrial stages of this action. A

separate Order will be entered at the appropriate time regarding the use of

CONFIDENTIAL INFORMATION during the trial or trials of any matter or issue

herein.

      14.    With the exception of material maintained in the files of the Court, all

CONFIDENTIAL INFORMATION, including all xeroxed copies of same, shall be



                                    6
     Case 3:19-cv-00611-RJC-DCK Document 22 Filed 11/10/20 Page 6 of 10
returned to counsel for the party or witness producing such information within a

reasonable period after the final disposition of this action, including the conclusion of

any and all appeals.        In the alternative, with consent of all parties, all

CONFIDENTIAL INFORMATION may be destroyed, including all electronically

stored copies. The party's counsel of record shall provide a written certification that

all such documents and copies of the same, whether hard copies or electronically

stored copies, have in fact, been returned or destroyed; provided, counsel shall be

permitted to maintain such documents for their case files, which shall continue to be

subject to the terms of this Order.

      15.    Each person who receives CONFIDENTIAL INFORMATION in this

action submits himself or herself to the personal jurisdiction of this Court, wherever

he or she shall be found, solely for the purposes of the enforcement of this Order.

      16.    The inadvertent, unintentional or in camera disclosure of confidential

documents and information shall not, under any circumstances, be deemed a waiver,

in whole or in part, of any party’s claims of confidentiality.

      17.    This Order may be modified at any time by consent or the parties and/or

upon entry of a further Order by the Court.

      SO ORDERED.

                                  Signed: November 10, 2020




                                    7
     Case 3:19-cv-00611-RJC-DCK Document 22 Filed 11/10/20 Page 7 of 10
CONSENTED TO:

ALEXANDER RICKS PLLC                 CRANFILL SUMNER & HARTZOG,
                                     LLP


s/ Louis G. Spencer                  _/s/ Laura A. Dean__________
Louis G. Spencer                     Jennifer A. Welch
Benjamin F. Leighton                 Laura A. Dean
louis@alexanderricks.com             jwelch@cshlaw.com
ben@alexanderricks.com               ldean@cshlaw.com
1420 E. 7th Street, Suite 100        Post Office Box 27808
Charlotte, NC 28204                  Raleigh, NC 27611-7808
Tel. 980.335.0711                    Tel. 919.828.5100
Fax. 704.365.3676                    Fax. 919.828.2277

ATTORNEYS FOR PLAINTIFF              ATTORNEYS FOR DEFENDANT




                                   8
    Case 3:19-cv-00611-RJC-DCK Document 22 Filed 11/10/20 Page 8 of 10
                   UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                   Civil Action No. 3:19-cv-611-RJC-DCK

SYMCON, INC.,                          )
                                       )
                       Plaintiff,      )
                                       )
                  v.                   )
                                       )
FIREMEN’S INSURANCE                    )
COMPANY OF WASHINGTON,                 )
D.C.,                                  )
                                       )
                       Defendant.      )

                        EXHIBIT A
       ACKNOWLEDGMENT AND PROMISE OF CONFIDENTIALITY

      The undersigned does hereby acknowledge receipt of “CONFIDENTIAL”
information in connection with the above captioned action

      The undersigned does further certify that he or she has received and reviewed
a copy of the Consent Protective Order which was entered in the above-referenced
matter; that he or she has read and understands the provisions of that Consent
Protective Order; agrees to be bound by, and to comply with, the provisions of that
Consent Protective Order; and submits himself or herself to the jurisdiction of the
United State District Court for the Western District of North Carolina for the
enforcement of that Consent Protective Order.

      This the ____ day of __________________, 202__.


                                      _________________________________________
                                      (Signature)



                                      ____________________________________
                                      (Printed or typewritten)




                                    9
     Case 3:19-cv-00611-RJC-DCK Document 22 Filed 11/10/20 Page 9 of 10
Sworn to and subscribed before me
this the ____ day of _____________, 202__.


__________________________________
Notary Public

My Commission Expires:_____________




                                   10
    Case 3:19-cv-00611-RJC-DCK Document 22 Filed 11/10/20 Page 10 of 10
